                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

EARL VENNINGS JR.,                               §
                Plaintiff,                       §
                                                 §
vs.                                              §
                                                 §    CIVIL ACTION 2:19-2544-MGL-MGB
RYAN HARRIS SIGAL, Esquire, and                  §
AMELIA LEEKE, Esquire,                           §
                Defendants.                      §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
             AND DISMISSING PLAINTIFF’S ACTION WITH PREJUDICE
              AND WITHOUT ISSUANCE AND SERVICE OF PROCESS

       Plaintiff Earl Vennings Jr. (Vennings) filed this Bivens action complaining Defendants Ryan

Harris Sigal and Amelia Leeke (Defendants) violated his civil rights. He is self represented.

       The matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge suggesting the action be dismissed with prejudice and without

issuance and service of process. The Report was made in accordance with 28 U.S.C. § 636 and

Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may
accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on October 10, 2019, and Vennings filed his

objections on October 21, 2019. The Court has reviewed the objections, but holds them to be

without merit. It will therefore enter judgment accordingly.

       Defendants are attorneys in private practice who represented Vennings in a civil personal

injury matter. As the Magistrate Judge stated, a Bivens action allows people to sue federal officials

in certain limited scenarios. Report 2. Because Defendants are not federal officials, Vennings’s

complaint should be dismissed. Id. at 2-3.

       In Vennings’ objections, he continues to argue Defendants violated his civil rights. But, this

is an insufficient basis to allow the case to go forward. Therefore, the Court will overrule his

objections.

       The Magistrate Judge has already allowed Vennings to amend his complaint to cure the

deficiencies in it. But, his amendments failed to do so. Because further amendment to the complaint

would not cure the complaint’s defects, the Court will dismiss the case with prejudice. See Goode

v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 628 (4th Cir. 2015).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment

of the Court this action is DISMISSED WITH PREJUDICE and without issuance and service of

process.




                                                 2
       IT IS SO ORDERED.

       Signed this 31st day of October, 2019, in Columbia, South Carolina.

                                                  s/ Mary Geiger Lewis
                                                  MARY GEIGER LEWIS
                                                  UNITED STATES DISTRICT JUDGE




                                         *****
                              NOTICE OF RIGHT TO APPEAL

       Vennings is hereby notified of the right to appeal this Order within thirty days from the date

hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                 3
